Citation Nr: 0410306	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-17 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a circulatory disorder, 
to include coronary artery disease, claimed as a result of Agent 
Orange exposure.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1966.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied his claim of service connection for a 
circulatory disorder.  This matter also comes before the Board 
from a November 2002 rating decision which denied his claims of 
service connection for PTSD and hypertension.

It is noted that the veteran's Appeal to Board of Veterans' 
Appeals, VA Form 9, received in July 2003, includes the issue of 
service connection for endocarditis (heart disease).  Inasmuch as 
this issue has not been developed or certified for appellate 
review, it is not for consideration at this time.  It is, however, 
being referred to the RO for clarification, and, if necessary, 
appropriate action.

This case is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.


REMAND

A review of the record reveals that, in his September 2002 Appeal 
to Board of Veterans' Appeals, VA Form 9, the veteran requested a 
video conference hearing.  By letter dated in November 2003, the 
veteran was notified that he had been scheduled for a hearing at 
the RO before a Member of the Board.  Prior to the transfer of 
this appeal to the Board, by communication received in January 
2004, the veteran's representative notified the RO of the 
veteran's desire to be afforded a local hearing and to cancel his 
Travel Board hearing.  In addition, an April 2004 Appellant's 
Brief on behalf of the veteran reflects that the veteran had been 
contacted and indicated a desire for a teleconference hearing 
before the Board.  

Accordingly, the case must be remanded to the RO for the following 
action:

The RO should clarify with the veteran whether he wants a local 
hearing before a hearing officer at the RO, a videoconference 
Board hearing, or a Travel Board hearing.  The veteran should then 
be scheduled for the appropriate hearing.  He should be informed 
of the date, time and location of such hearing, and a copy of the 
notice letter should be associated with the claims file.  After 
the hearing is conducted, or in the event the veteran cancels the 
hearing or fails to appear, the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





